Title: To James Madison from Richard H. Wilcocks (Abstract), 23 February 1805
From: Wilcocks, Richard H.
To: Madison, James


23 February 1805, Philadelphia. “Sometime past I took the liberty of addressing you upon the subject of the Consulship to His Danish Majestys Possessions in the West Indies. It was then my determination to have devoted a few years to business in the Island of St Croix and had the application which I made for the office been accredited when prefered I should certainly have carried my intention into effect. I was yesterday informed by a Friend that he had received an intimation that the Appointment was now about to be made and that if I still choose to be considered a candidate the result would probably be favourable to my wishs more than twelve months have however elapsed since my desire was communicated during which period very many circumstances have occurred which induce me to lay aside altogether the idea of going to the West Indies and consequently to forego the material subserviency I might otherwise experience. If the foregoing information is correct permit me to express the high sense of gratitude I entertain for what was designed and at the same time that the good intentions towards me in the present instance cannot be rendered actually useful to propose with all due deference for your reconsideration Mr. Edward Dewhurst a Resident of St Croix as a suitable character to fill the Office compleat testimonyals of this Gentlema[n]s capability have already been forwarded to you and should it be thought proper to fix on him I am persuaded that general utility and satisfaction will be derived from the appointment.”
